DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant:  It is noted that claim 12 is a new claim. However, it is mislabeled as “Original”.  Please make sure in further additions of claims, they should be labeled as “New Claim”.  See MPEP 714.

Response to Amendment/Arguments
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 06 July 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection under 35 USC § 101 of claims 1-11 has been withdrawn. 
Applicant's arguments filed 06 July 2021, with respect to the rejection of claims 1-11 under 35 USC § 112(b) have been fully considered but they are not persuasive. The amendment to claims 1 and 2 that applicant has made does not make the limitations of the arch member or the ligature member consistent with the preamble. The indefiniteness associated with these limitations is in whether applicant is intending to claim the subcombinations of both limitations with the combination of the orthodontic bracket. In lieu of applicant’s arguments, the examiner further clarified the rejection below for better understanding.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 set forth “the hooking portion being formed such that a bottom end of the orthodontic arch wire is configured a prescribed distance away from a top end of the orthodontic ligature member in the thickness direction”
Claim 12, includes “the prescribed space” which appears to be new matter and not found in the original disclosure.
The examiner will interpret this as “is configured to be a distance” and “the space”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what applicant is pointing out and distinctively claim as its invention.  The body of claim 1 positively recites the limitation "the ligature member" and "the arch wire" in lines 15 and 17. Claim 2 is also indefinite because it positively recites the limitation “the ligature member” in line 2.   The preamble “the orthodontic bracket” of the claims are directed to the subcombination and is inconsistent with the body of claims which is directed to the combination. Applicant needs to amend the preamble and body of the claims to the subcombination the orthodontic bracket by functionally reciting the ligature member and the archwire, or to by including words like “system”, “combination”, “set” in the preamble. 
Claim 12, there is no antecedent basis for “the prescribed space”.
The examiner is examining the claims to the subcombination “the orthodontic bracket”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mors (US 5,618,174 A) in view of Romano et al. (US 9,241,775 B2) further in view of Xu (US 2013/0157215 A1).
Regarding claim 1, Mors discloses an orthodontic bracket (10) that is arranged to be bonded to a tooth surface of a patient and is arranged to correct dentition of the patient (column 3, lines 42-44), the orthodontic bracket (10) comprising; 

a pair of projecting portions (see annotated figure 1) configured to project in a thickness direction of the base portion from a front surface side of the base portion with a space between the portions such that the projecting portions form a groove-like slot (36) in which an orthodontic arch wire is accommodated (see column 7, lines 54-64); and 
a pair of wing portions (34/35) each configured to project, from and end portion in the thickness direction of each of the projecting portion, in an outward direction that extends perpendicularly to a direction in which the slot extends and toward an opposite side of a side on which the slot is positioned (see figure 3A), such that a hook groove, is formed between each wing portion and the front surface of the base portion and can be hooked by an orthodontic ligature member (see column 9, lines 36-56), 
wherein a hooking portion (see annotated figure 1) on which the orthodontic ligature member can be hooked and that is positioned in a deep portion of the hook groove (44,45) is provided at a position separated in the thickness direction from the orthodontic arch wire that is accommodated in the slot the hook groove extends toward the slot side from an opening formed between a projecting end portion of each of the pair of wing portions and the front surface of the base portion (see column 8, lines 31-36), and includes a second inner surface having a downward curved shape that is formed in a region, in a surface on the base portion side, extending from the opening to the hooking portion, and the second inner surface is positioned higher than a bottom surface of the slot (see annotated figure 1). 


    PNG
    media_image1.png
    407
    402
    media_image1.png
    Greyscale

 Figure 1 Annotated figure 7 of US 5,618,174

Mors fails to discloses the orthodontic bracket comprising a hook groove that extends towards the slot side from an opening formed between a projecting end portion of each of the pair of wing portions and the front surface of the base; the hooking portion being formed such that a bottom end of the orthodontic arch wire is configured a distance away from a top end of the orthodontic ligature member in the thickness direction.	
Romano et al. teaches an orthodontic bracket (see figures 1A-1B) that is bonded to a tooth surface of a patient (Column 19, lines 36-39) and used for correcting dentition 

    PNG
    media_image2.png
    628
    1095
    media_image2.png
    Greyscale

Figure 2 annotated figure 1A of US 9,241,775 B2

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify Mors’ one sided raised portion bracket with the teachings of Romano et al. to 
Mors discloses, in figure 4, the hooking portions (44, 45) (where the ligature member will be placed) being above the groove (36) where the archwire will be located. Mors does not show the specifics of archwire in relation to the hooking portions as claimed. Mors/Romano does not specifically teach the hooking portion being formed such that a bottom end of the orthodontic arch wire is configured a distance away from a top end of the orthodontic ligature member in the thickness direction.	
Xu teaches (figure 3) a hooking portion with a gradually reduced wall thickness (abstract) formed with a recess (5-1) such that a bottom end of the orthodontic arch wire is configured a distance away from a top end of the orthodontic ligature member in the thickness direction based on the size of the orthodontic archwire [0024-0025].
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify cross section of the hooking portion of Mors/Romano et al. in order to provide a gradually reduced wall thickness and a recess so that there is no binding force between the ligature wire and the archwire reducing the amount of applied forces needed during treatment.
Regarding claim 2, Mors discloses the orthodontic bracket of claim 1, wherein the ligature member can be a ring member (Column 8, lines 31-36) and the hooking portion including an arc surface formed in the deep portion (132) of the hook groove.
Regarding claim 3, Mors discloses the hook groove (44) that inclines towards the thickness direction (see figure 4 and column 9, lines 36-56).
Regarding claim 4, Mors discloses a first inner surface that is formed on the wing portion side and linearly extended from the opening to the hooking portion (see annotated figure 1 above).
Regarding claim 5, Mors discloses a first and a second inner surface for engaging the ligature member (see annotated figure 1 above).  However, Mors fails to disclose wherein the second inner surface includes Page 3 of 10Appl. No. 16/606,027Amendment dated July 6, 2021Reply to Office Action of April 9, 2021an inclined surface that linearly extends from the opening toward the slot side and inclines toward the back surface side of the base portion, and a curved surface that is connected to the inclined surface, extends in a curved shape toward the hooking portion, and inclines toward the thickness direction. 
Romano et al. teaches the second inner surface including an inclined surface that linearly extends from the opening toward the slot side and inclines toward the back surface side of the base portion, and a curved surface that is connected to the inclined surface, extends in a curved shape toward the hooking portion, an inclines toward the thickness direction (see annotated figure 2 above).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify Mors’ first and second inner surfaces with the teachings of Romano et al. to 
Regarding claim 6, Mors discloses a first outer surface extending from an upper edge of the slot to the projecting end portion of each of the pair of wing portions is inclined such that the upper edge side is high and the projecting end portion side is low (see figure 4).  
Regarding claim 7, Mors discloses the first outer surface curved toward the projecting end portion, and the second outers surface is curved toward the outer end portion (see annotated figure 1 above),
Regarding claim 8, Mors discloses in the direction extending perpendicularly to the direction in which the slot extends, a front surface in the thickness direction of the orthodontic bracket formed, by the first outer surface and the second outer surface, in a curved surface that is curved as a whole (see annotated figure 1 and figure 3A). 
Regarding claim 9, Mors discloses a curvature of an arc that configures the first outer surface and a curvature arc that configures the second outer surface are the same (see annotated figure 3 below).

    PNG
    media_image3.png
    458
    424
    media_image3.png
    Greyscale

Figure 3 annotated figure 7 of US 5618174
Regarding claim 10, Mors discloses a region of the front surface of the base portion extending, in the direction in which the slot extends, from a base end portion of each pair of projecting portions to an end portion of the base portion is inclined such that the base end portion side is high and the end portion side is low (see figures 7 and 3A). 
Regarding claim 12, it is noted the claim is directed to the ligature member diameter.  This element is not an element of the subcombination the orthodontic bracket and will not be given patentable weight.  However, this parameter is deem matter of design choice well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mors (US 5618174) in view of Romano et al. (US 9241775 B2) further in view of Xu (US 2013/0157215 A1) as applied to claim 1 above, and further in view of Pham et al. (Comparative evaluation of orthodontic bracket base shapes on shear bond strength and adhesive remnant index: An in vitro study).
Mors/Romano et al. further in view of Xu discloses the invention substantially as claimed. However, the shape of the base of the bracket is not disclosed. 
Pham et al. teaches that orthodontic bracket bases exist in variety of shapes such as football (elliptical), soccer (round) or rectangle (typical) (see figure 3). The benefits of shear bonding strength for different base shapes are also addressed, Football shaped and flower shaped bases had similar values of shear bonding strength when compared to rectangular bases (conclusions). Whereas the football and flower shaped bases had better force distribution over their surface areas (Page 5 lines 1-7). Shear failure often causes failure of orthodontic bracket bases at the bracket adhesive interface.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have combined the teachings of Mors/Romano et al. in view of Xu with the teachings of Pham et al. to address the specific shape of the base portion of the orthodontic bracket in order to resist normal masticatory forces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 Notice of References Cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MONEA R. GRIER/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772